Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on April 20, 2022.
	Claims 21-54 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 38-46 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the written description failed to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant submitted that the specification discloses the corresponding structure, material, or acts to the functions of claim 38.  Applicant pointed to paragraphs [0022],[0024], and [0027] of the specification for allegedly disclosing the structure.
In response, MPEP 2181 states in part,
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.

Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242 

Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant’s paragraph [0022] provides various embodiments of environment 200 which includes “registration manager 204” and “service provider manager 206.”  Applicant’s specification discloses, environment 200 may be embodied as hardware, firmware, software, or a combination.  Environment 200 may be embodied as circuitry or collection of electrical devices.  The disclosure does not clearly link the structure, material, or acts to the function.   Furthermore, mere reference to “software” without providing the details to accomplish the function is not adequate disclosure.
Regarding “the registering means to: register a service provider,” paragraph [0027] discloses that the registration manager is configured to register the service provider.  To claim a “means for” for performing a specific computer-implemented function, the specification must disclose the algorithm to transform a general purpose computer to perform the function.  However, the specification substantially repeats the language of the claim and does not provide the algorithm to perform the function of registering the service provider.  The specification does not provide explanation of the appropriate programming and/or an explanation of how the function is accomplished.
Regarding the “registering means to: determine a reputation score,” paragraph [0027] discloses that registration manager 204 may be further configured to determine a reputation score.”  The specification substantially repeats the language of the claim and does not provide the algorithm to perform the function of determining a reputation score.  The specification does not provide explanation of the appropriate programming and/or an explanation of how the function is accomplished.
Regarding the “means for selecting the service provider,” paragraph [0024] discloses that the service provider manager 206 is configured to select a service provider 106.  The specification substantially repeats the language of the claim and does not provide the algorithm to perform the function of selecting the service provider.  The specification does not provide explanation of the appropriate programming and/or an explanation of how the function is accomplished.

Claim Rejections - 35 USC § 103
Claims 21, 24, 28, 47, and 50 were rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 in view of Wang et al. US Patent Publication No. 2011/0276490, Roturier et al. US Patent No. 9,973,525, and Singh et al. US Patent Publication No. 2014/0025762.
Claims 29, 34, 38, and 43 were rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 in view of Wang et al. US Patent Publication No. 2011/0276490 and Roturier et al. US Patent No. 9,973,525.
The amendments to claims 21, 29, 38, and 47 have overcome the prior rejections.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
 “means for registering: the registering means to: register a service provider….; and determine a reputation score of the service provider,” and “means for generating a provider request” recited in claim 38;

“registering means is to share the registration of the service provider with a first edge gateway” recited in claim 39;

“registering means is to register the service provider in response to the reputation score” recited in claim 41;

“registering means is to register the service provider as providing the function as a function as a service” recited in claim 42;

“the registering means is to access a registration request from the service provider” recited in claim 43;

“means for selecting the service provider to execute the function for the endpoint device based on the reputation score” recited in claim 44;

“means for selecting the service provider to execute the function for the endpoint device based on a service level agreement (SLA)” recited in claim 45;

“registering means is to update the reputation score” recited in claim 46.

Regarding “means for registering,” the specification, on paragraphs [0027],[0059] describe a registration manager that is configured to register the service provider.  The specification, on paragraphs [0036],[0059],[0074], further describe an edge gateway that registers the service provider.  The specification substantially repeats the language of the claims.  The specification does not disclose the algorithm to perform the function of registering.  The specification does not provide an explanation of the appropriate programming to perform the function of “registering”.
Regarding “means for determining a reputation score of the service provider,” the specification describes a “registration manager 204” on paragraph [0027] configured to determine a reputation score.   Paragraph [0036] describes edge gateway 102 determining a reputation score based on attestation results.  The specification substantially repeats the language of the claims.  The specification does not disclose the algorithm to perform the function of determining a reputation score.  The specification does not provide an explanation of the appropriate programming to perform the function of determining a reputation score.
Regarding “registering means is to share the registration of the service provider with a first edge gateway,” the specification, on paragraphs [0014],[0037] and [0042], describes that edge gateways 102 may share service provider 160 registrations.   The specification substantially repeats the language of the claims.  The specification does not disclose the algorithm to perform the function of sharing the registration.  The specification does not provide an explanation of the appropriate programming to perform the function of sharing the registration.
Regarding the “means for selecting the service provider,” the specification on paragraph [0024] describes that the manager is configured to select a service provider, and paragraph [0042] describes edge gateway 102 selects a service provider based on one or more factors, e.g. SLA, reputation score.   The specification substantially repeats the language of the claims.  The specification does not disclose the algorithm to perform the function of selecting the service provider.  The specification does not provide an explanation of the appropriate programming to perform the function of selecting the service provider.
Regarding the “registering means is to update the reputation score,” the specification on paragraph [0013],[0036] describes that the edge gateway may update the reputation score of the service provider.  Paragraph [0026] describes that the function execution manager may update the reputation score. The specification does not disclose the algorithm to perform the function of updating the reputation score.  The specification does not provide an explanation of the appropriate programming to perform the function of updating the reputation score.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24, 29, 34, 38, 43, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 (“Yum”) in view of Wang et al. US Patent Publication No. 2011/0276490 (“Wang”), Roturier et al. US Patent No. 9,973,525, and Horwood US Patent Publication No. 2018/0034924 (“Horwood”). 

Regarding claim 21, Yum teaches an apparatus comprising: 
memory; computer readable instructions; and at least one processor to execute the computer readable instructions to at least: 
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services).
Yum does not teach:
cause storage of a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property; and 
generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Wang teaches verification of an attestation from a service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not teach cause storage of a reputation score based on the verification of the attestation.  Roturier discloses causing storage of a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider such that a score is calculated based on Wang’s security of the service provider, the verification of attestation, and the score stored in association with the registration of the service provider  One of ordinary skill in the art would have been motivated to do so because both Wang and Roturier are similarly concerned with the security of service providers, and Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Horwood teaches generating a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  Interface used in accessing a web service, API, web interface.  [para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]). 

Regarding claim 29, Yum teaches an apparatus comprising: 
a registration manager to: 
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services) at least one of the registration manager, the function execution manager, or the transform manager to include circuitry.
Yum does not teach a function execution manager to cause storage of a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property, and 
a transform manager to generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Wang teaches verification of an attestation from the service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not teach causing storage of a reputation score based on the verification of the attestation.  Roturier discloses causing storage of a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider such that a score is calculated based on Wang’s security of the service provider, the verification of attestation, and the score stored in association with the registration of the service provider  One of ordinary skill in the art would have been motivated to do so because both Wang and Roturier are similarly concerned with the security of service providers, and Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Horwood teaches a transform manager to generate a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  Interface used in accessing a web service, API, web interface.  [para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]).

Regarding claim 38, Yum teaches an apparatus comprising:
means for registering (para. [0246] computing device, implemented as computer-implemented instructions), the registering means to:
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services). 
Yum does not teach: 
means to: determine a reputation score of the service provider associated with a registration of the service provider, the reputation score based verification of an attestation from the service provider of a protection property; and
means for generating a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Wang teaches verification of an attestation from the service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not teach determining a reputation score based on the verification of the attestation.  Roturier discloses determining a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating a score associated with a service provider based on security of the service provider such that a score is calculated based on Wang’s security of the service provider, the verification of attestation, and the score associated with the registration of the service provider  One of ordinary skill in the art would have been motivated to do so because both Wang and Roturier are similarly concerned with the security of service providers, and Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Horwood teaches means for generating a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  Interface used in accessing a web service, API, web interface.  [para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]).

Regarding claim 47, Yum teaches at least one non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor to at least: 
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services).
Yum does not teach that the processor is in a first edge gateway.  
Yum does not teach:
cause storage of a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property; and 
generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Wang teaches verification of an attestation from the service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Wang’s disclosure of verification of an attestation from the service provider of a protection property.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Wang does not teach cause storage of a reputation score based on the verification of the attestation.  Roturier discloses storing a reputation score based on security of the service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, a unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Wang with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider such that a score is calculated based on Wang’s security of the service provider, the verification of attestation, and the score stored in association with the registration of the service provider  One of ordinary skill in the art would have been motivated to do so because both Wang and Roturier are similarly concerned with the security of service providers, and Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Horwood teaches an edge gateway (see fig. 1, para. [0021] FaaS platform that includes… platform interface gateway 120) and generating a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  Interface used in accessing a web service, API, web interface.  [para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]).

Regarding claim 24, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 21, wherein the at least one processor is to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Regarding claim 34, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 29, wherein the registration manager is to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Regarding claim 43, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 38, wherein the registering means is to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Regarding claim 50, Yum in view of Wang, Roturier, and Horwood teach the at least one non-transitory computer-readable medium of claim 47, wherein the instructions, when executed, cause the at least one processor to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Claim 22, 32, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Horwood, and Namboodiri US Patent Publication No. 2017/0262922 (“Namboodiri”).

Regarding claim 22, Yum does not teach the apparatus of claim 21, wherein the at least one processor is to register the service provider in response to the reputation score of the service provider satisfying an expected reputation score.
Namboodiri teaches registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum, Wang, and Roturier with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.

Regarding claim 32, Yum does not teach the apparatus of claim 29, wherein the registration manager is to register the service provider in response to the reputation score of the service provider satisfying an expected reputation score.
Namboodiri teaches registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.  

Regarding claim 41, Yum does not teach the apparatus of claim 38, wherein the registering means is to register the service provider in response to the reputation score of the service provider satisfying an expected reputation score.
Namboodiri teaches registering means is to register a service provider in response to a reputation score of the service provider satisfying an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.

Regarding claim 48, the claim is directed to a medium and comprising similar subject matter as claim 22.  Therefore, claim 48 is rejected under a similar rationale as claim 22.

Claims 23, 32, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Horwood, and Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”).

Regarding claim 23, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 21, wherein the registration associated with at least one of a service provider identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach wherein the at least one processor is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches at least one processor is to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Regarding claim 33, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 29, wherein the registration associated with at least one of a service provider identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach the registration manager is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches a registration manager to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Regarding claim 42, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 38, wherein the registration associated with at least one of a service provider identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach the registering means is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches registering means is to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Regarding claim 49, the claim is directed to a medium and comprising similar subject matter as claim 23.  Therefore, claim 49 is rejected under a similar rationale as claim 23.

Claim 25, 35, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Horwood, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Trabelsi et al. US Patent Publication No. 2013/0304900 (“Trabelsi”).

Regarding claim 25, Yum in view of Wang, Roturier, and Horwood teach the apparatus of claim 21, wherein the at least one processor is to select the service provider to execute the function for the endpoint device (Yum: para. [0031] cloud service request information.  para. [0238] select, based on the cloud service request information, a cloud computing resource 106) but not based on the reputation score of the service provider satisfying a requested reputation score in the function execution request from the endpoint device.
Johnson discloses selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device (para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 35, Yum does not teach the apparatus of claim 29, further including a service provider manager to select the service provider to execute the function for the endpoint device based on the reputation score of the service provider satisfying a requested reputation score in the function execution request from the endpoint device.
Johnson discloses a manager to select an service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device (para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 44, Yum does not teach the apparatus of claim 38, further including means for selecting the service provider to execute the function for the endpoint device based on the reputation score of the service provider satisfying a requested reputation score in the function execution request from the endpoint device.
Johnson discloses means for selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device(para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 51, the claim is directed to a medium and comprising similar subject matter as claim 25.  Therefore, claim 51 is rejected under a similar rationale as claim 25.

Claim 26, 36, 45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Horwood, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Hader et al. US Patent Publication No. 2011/0213712 (“Hader”).

Regarding claim 26, Yum does not teach the apparatus of claim 21, wherein the at least one processor is to select the service provider to execute the function for the endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in the function execution request from the endpoint device.
Johnson discloses selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Hader teaches at least one processor is to select a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 36, Yum does not teach the apparatus of claim 29, further including a service provider manager to select the service provider to execute the function for the endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in the function execution request from the endpoint device.
Johnson discloses selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Hader teaches a service provider manager to select a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 45, Yum does not teach the apparatus of claim 38, further including means for selecting the service provider to execute the function for the endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in the function execution request from the endpoint device.
Johnson discloses means for selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Hader teaches means for selecting a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 52, the claim is directed to a medium and comprising similar subject matter as claim 26.  Therefore, claim 52 is rejected under a similar rationale as claim 26.

Claim 27, 37, 46, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Horwood, and Dawson et al. US Patent Publication No. 2014/0244311 (“Dawson”).

Regarding claim 27, Yum does not teach the apparatus of claim 21, wherein the at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by the endpoint device.
Dawson teaches at least one processor updating a reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the reputation score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Regarding claim 37, Yum does not teach the apparatus of claim 29, wherein the function execution manager is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by the endpoint device.
Dawson teaches at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments…)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Regarding claim 46, Yum does not teach the apparatus of claim 38, wherein the managing means is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by the endpoint device.
Dawson teaches at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments…)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Regarding claim 53, the claim is directed to a medium and comprising similar subject matter as claim 27.  Therefore, claim 53 is rejected under a similar rationale as claim 27.

Regarding claim 54, Yum does not teach the apparatus of claim 21, wherein the instructions, wherein the reputation score is further based on at least one of: (a) reliability associated with the service provider, (c) availability associated with the service provider, or (b) a response time associated with the service provider
Dawson teaches a reputation score based on at least one of: (a) reliability associated with the service provider, (b) availability associated with the service provider, or (c) a response time associated with the service provider (para. [0061] calculate a risk score for each provider, risk score may be calculated for each provider based on workload processing requirements, current provider availability/capacity, historical provider performance (e.g., for similar workloads)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum, Wang, and Roturier with Dawson’s disclosure of determining a score of the service provider such that the score is further based on the availability associated with the service provider.  One of ordinary skill in the art would have been motivated to do so in order to have enabled selection of a provider having a lowest risk score (para. [0065]). 

Claims 28, 30-31, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, Roturier, Horwood, and Singh et al. US Patent Publication No. 2014/0025762 (“Singh”).

Regarding claim 28, Yum does not teach the apparatus of claim 21, wherein the at least one processor is in a first edge gateway, and the at least one processor is to share the registration of the service provider with a second edge gateway.
Singh teaches a processor in a first edge gateway, and the processor is to share registration of a service provider with a second edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration of Yum is performed by an edge gateway and the registration is shared with a second edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 30, Yum does not teach the apparatus of claim 29, wherein the registration manager is to share the registration of the service provider with a first edge gateway.
Singh teaches sharing registration of a service provider with a first edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum is shared with an edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 31, Yum does not teach the apparatus of claim 30, wherein the registration manager is in a second edge gateway.
Singh teaches an edge gateway sharing registration of a service provider with another edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum performed by an edge gateway and is shared with another edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 39, Yum does not teach the apparatus of claim 38, wherein the registering means is to share the registration of the service provider with a first edge gateway.
Singh teaches registering means to share registration of a service provider with a first edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum is shared with an edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 40, Yum does not teach the apparatus of claim 39, wherein the registering means is in a second edge gateway separate from the first edge gateway.
Singh teaches registering means in an edge gateway separate from an edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum performed by an edge gateway and is shared with another edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]).

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Natanzon et al. US Patent Publication No. 2020/0012569 (para. [0029] FaaS applications 220 may be executed in the cloud services platform 204.  para. [0035] request to initiate execution of an application… received in API gateway 211.  API gateway 211 may invoke one or more application functions 222. 

Natanzon et al. US Patent Publication No. 2020/0134030 (para. [0046] requests insertion of an object.  para. [0055] GET request, in turn, automatically causes transmission 804 of a function call, such as an API gateway call for example, to the datacenter)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445